Title: To Thomas Jefferson from Anne-Louis de Tousard, 1 August 1807
From: Tousard, Anne-Louis de
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia August. 1st. 1807.
                        
                        I have the honor of enclosing to you the Prospectus of a Work which I am publishing On Artillery, before it
                            is circulated and inserted in the News Papers. Should the Contents answer the purpose which I contemplated, when it was
                            begun, which is to be useful to the United States, my Satisfaction will be compleat. To have your name at the head of my
                            Subscribers will be a propitious omen, which will promote its Circulation, and be acknowledged as the highest favour.
                        I am directing a Prospectus to each of the Heads of the Executive Department and to general Turreau, but will
                            circulate no other until honored with your Answer. 
                  With the greatest Respect I have the honor to be Sir Your most hble.
                            & most obedt. Servt
                        
                            Louis Tousard
                            
                        
                    